Case 1:18-cv-05398-DLI-VMS Document 68-2 Filed 02/12/21 Page 1 of 2 PageID #: 1958




                EXHIBIT B
        2/11/2021                                                                    State Bar Handbook




              Rule 4-104. Mental Incapacity and Substance Abuse


                                   (a) Mental illness, cognitive impairment, alcohol abuse, or substance abuse, to the extent of impairing
                                   competency as a lawyer, shall constitute grounds for removing a lawyer from the practice of law.
                                   (b) Upon a determination by the State Disciplinary Board that a lawyer may be impaired or incapacitated
                                   to practice law as a result of one of the conditions described in paragraph (a) above, the Board may, in its
Case 1:18-cv-05398-DLI-VMS Document 68-2 Filed 02/12/21 Page 2 of 2 PageID #: 1959




                                   sole discretion, make a confidential referral of the matter to an appropriate medical or mental health
                                   professional for the purposes of evaluation and possible referral to treatment and/or peer support groups.
                                   The Board may, in its discretion, defer disciplinary findings and proceedings based upon the impairment
                                   or incapacity of a lawyer to afford the lawyer an opportunity to be evaluated and, if necessary, to begin
                                   recovery. In such situations the medical or mental health professional shall report to the State Disciplinary
                                   Board and the Office of the General Counsel concerning the lawyer’s progress toward recovery. A
                                   lawyer’s refusal to cooperate with the medical or mental health professional or to participate in the
                                   evaluation or recommended treatment may be grounds for further proceedings under these Rules,
                                   including emergency suspension proceedings pursuant to Rule 4-108.




        https://www.gabar.org/Handbook/index.cfm#handbook/rule94                                                                                   1/1
